   Case 3:20-cv-00064-SDD-RLB       Document 1-1   01/31/20 Page 1 of 1




                      EXHIBIT A - LIST OF PARTIES

1. Da’Vontay Davis – Plaintiff
   Counsel:
   Richard F. Zimmerman, III (#31374)
   Gordan McKernan Injury Attorneys
   5656 Hilton Avenue
   Baton Rouge, Louisiana 70808
   Phone: (225) 388-3115
   Fax: (225) 490-4519
   Email: richard@mckernanlawfirm.com

2. Amerisure Insurance Company – Defendant
   Counsel:
   Jeffery B. Struckhoff (#30173)
   Edward S. Voelker, IV (#36068)
   Melchiode Marks King LLC
   639 Loyola Avenue, Suite 2550
   New Orleans, Louisiana 70113
   Telephone: (504) 336-2880
   Facsimile: (504) 336-2342
   Emails: jstruckhoff@mmkfirm.com; evoelker@mmkfirm.com

3. Universal Electric Company, Inc. - Defendant
   Counsel:
   Jeffery B. Struckhoff (#30173)
   Edward S. Voelker, IV (#36068)
   Melchiode Marks King LLC
   639 Loyola Avenue, Suite 2550
   New Orleans, Louisiana 70113
   Telephone: (504) 336-2880
   Facsimile: (504) 336-2342
   Emails: jstruckhoff@mmkfirm.com; evoelker@mmkfirm.com

4. Luther Drigger – Defendant
   Counsel:
   Jeffery B. Struckhoff (#30173)
   Edward S. Voelker, IV (#36068)
   Melchiode Marks King LLC
   639 Loyola Avenue, Suite 2550
   New Orleans, Louisiana 70113
   Telephone: (504) 336-2880
   Facsimile: (504) 336-2342
   Emails: jstruckhoff@mmkfirm.com; evoelker@mmkfirm.com




                                        -1-
